DETAILED ACTION
1.	The Amendment filed 01/20/2022 has been entered. Claims 12-28 in the application remain pending and are currently being examined. Claims 12-20 were amended. Claims 1-11 were cancelled. 

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 09/22/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “user’s fingers” recited in claim 12, 14, 17, 21 & 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections
5.	The claim rejections under 35 U.S.C. 112(b), of claims 12-20 are withdrawn per amendments of claims 12, 17-18 & 20.

Claim Rejections - 35 USC § 102
6.	Claims 12-14, 17-22 & 25-28 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Farmer (US 4,792,191) hereinafter Farmer.
Regarding claim 12, the recitation “used for a rim shield… to accommodate insertion of a user's fingers… to be disposed adjacent a vehicle tire to facilitate cleaning of the vehicle tire without soiling a tire rim of the tire”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Farmer since Farmer meets all the structural elements of the claim and is capable of being used for a rim shield, accommodating insertion of a user's fingers and being disposed adjacent a vehicle tire to facilitate In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
	As regards to claim 12, Farmer discloses an automobile wheel protector (ti; abs; fig 1-3; clm 1-11), comprising: 

wherein the wheel protector 10 is configured to be disposed adjacent a vehicle tire to facilitate cleaning of the vehicle tire without soiling a tire rim of the vehicle tire (col 1, ln 48-col 2, ln 14; col 2, ln 56-col 3, ln 45; fig 1-2; clm 1-3). 
As regards to claim 13, Farmer discloses an automobile wheel protector (ti; abs; fig 1-3; clm 1-11), wherein the singular planar disc 12 comprises plastic (i.e. plastic is considered a thermoplastic as thermoplastic is any plastic material which melts into a soft, pliable form above a certain temperature and solidifies upon cooling) (col 1, ln 48-col 2, ln 14; col 2, ln 56-64; col 3, ln 46-55; fig 1-2; clm 6). 
Regarding claim 14, the recitation “to accommodate insertion of a user's fingers”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Farmer since Farmer meets all the structural elements of the claim and is capable of accommodating insertion of a user's fingers, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 14, Farmer discloses an automobile wheel protector (ti; abs; fig 1-3; clm 1-11), wherein the series of orifices number 2 or 3 to accommodate insertion of a user's fingers (col 1, ln 48-col 2, ln 14; col 2, ln 56-col 3, ln 45; fig 1-2; clm 1-3). 
Regarding claim 17, the recitation “for insertion of the user's fingers, wherein the user's fingers comprise a forefinger and a middle finger”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Farmer since Farmer meets all the structural elements of the claim and is capable of accommodating insertion of the user's fingers, wherein the user's fingers can comprise a forefinger and a middle finger., if so desired, In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 17, Farmer discloses an automobile wheel protector (ti; abs; fig 1-3; clm 1-11), wherein the series of finger holes 22 comprises at least two finger holes 22 for insertion of the user's fingers, wherein the user's fingers can comprise a 
Regarding claim 18, the recitation “so as to allow the planar body to be gripped with one hand”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Farmer since Farmer meets all the structural elements of the claim and is capable of allowing the planar body to be gripped with one hand, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). 
As regards to claim 18, Farmer discloses an automobile wheel protector (ti; abs; fig 1-3; clm 1-11), wherein the series of finger holes 22 are configured so as to allow the singular planar disc 12 to be gripped with one hand (col 1, ln 48-col 2, ln 14; col 2, ln 56-col 3, ln 45; fig 1-2; clm 1-3). 
Regarding claim 19, the recitation “is an automotive care product”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Farmer since Farmer meets all the structural elements of the claim and is capable of being used as an automotive care product, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 19, Farmer discloses an automobile wheel protector (ti; abs; fig 1-3; clm 1-11), wherein the rim wheel protector 10 device is an automotive care product (col 1, ln 48-col 2, ln 14; col 2, ln 56-col 3, ln 45; fig 1-2; clm 1-3). 
Regarding claim 20, the recitation “so as to allow the singular planar body to be disposed adjacent a vehicle tire”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Farmer since Farmer meets all the structural elements of the claim and is capable of allowing the planar body to be disposed adjacent a vehicle tire., if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 20, Farmer discloses an automobile wheel protector (ti; abs; fig 1-3; clm 1-11), wherein the singular planar disc 12 comprises a smooth surface free of obstructions or protrusions so as to allow the singular planar disc 12 to be disposed adjacent the vehicle tire (col 1, ln 48-col 2, ln 14; col 2, ln 56-col 3, ln 45; fig 1-2; clm 1-3).
Regarding claim 21, the recitation “used for a rim shield… to accommodate insertion of a user's fingers… to be disposed adjacent a vehicle tire to facilitate cleaning of the vehicle tire without soiling a tire rim of the tire”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Farmer since Farmer meets all the structural elements of the claim and is capable of being used for a rim shield, accommodating insertion of a user's fingers and being disposed adjacent a vehicle tire to facilitate In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
	As regards to claim 21, Farmer discloses an automobile wheel protector (ti; abs; fig 1-3; clm 1-11), comprising: 

wherein the wheel protector 10 is configured to be disposed adjacent a vehicle tire to facilitate cleaning of the vehicle tire without soiling a tire rim of the vehicle tire (col 1, ln 48-col 2, ln 14; col 2, ln 56-col 3, ln 45; fig 1-2; clm 1-3). 
As regards to claim 22, Farmer discloses an automobile wheel protector (ti; abs; fig 1-3; clm 1-11), wherein the singular planar disc 12 comprises plastic (i.e. plastic is considered a thermoplastic as thermoplastic is any plastic material which melts into a soft, pliable form above a certain temperature and solidifies upon cooling) (col 1, ln 48-col 2, ln 14; col 2, ln 56-64; col 3, ln 46-55; fig 1-2; clm 6). 
Regarding claim 25, the recitation “wherein the user's fingers comprise a forefinger and a middle finger”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Farmer since Farmer meets all the structural elements of the claim and is capable of accommodating insertion of the user's fingers, wherein the user's fingers can comprise a forefinger and a middle finger., if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 25, Farmer discloses an automobile wheel protector (ti; abs; fig 1-3; clm 1-11), wherein the series of finger holes 22 comprises at least two finger holes 22 for insertion of the user's fingers, wherein the user's fingers can comprise a forefinger and a middle finger. (col 1, ln 48-col 2, ln 14; col 2, ln 56-col 3, ln 45; fig 1-2; clm 1-3). 
Regarding claim 26, the recitation “so as to allow the planar body to be gripped with one hand”, this recitation is a statement of process expressions relating the In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.

Regarding claim 27, the recitation “is an automotive care product”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Farmer since Farmer meets all the structural elements of the claim and is capable of being used as an automotive care product, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 27, Farmer discloses an automobile wheel protector (ti; abs; fig 1-3; clm 1-11), wherein the rim wheel protector 10 device is an automotive care product (col 1, ln 48-col 2, ln 14; col 2, ln 56-col 3, ln 45; fig 1-2; clm 1-3). 
Regarding claim 28, the recitation “so as to allow the singular planar body to be disposed adjacent a vehicle tire”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Farmer since Farmer meets all the structural elements of the claim and is capable of allowing the planar body to be disposed adjacent a vehicle tire., if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 28, Farmer discloses an automobile wheel protector (ti; abs; fig 1-3; clm 1-11), wherein the singular planar disc 12 comprises a smooth surface free of obstructions or protrusions so as to allow the singular planar disc 12 to be disposed adjacent the vehicle tire (col 1, ln 48-col 2, ln 14; col 2, ln 56-col 3, ln 45; fig 1-2; clm 1-3).

Claim Rejections - 35 USC § 103
7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer as applied to claim 12 above, and further in view of Boucher (US 10,596,849 B2) hereinafter Boucher.
As regards to claim 15, Farmer discloses an automobile wheel protector (ti; abs; fig 1-3; clm 1-11), wherein the singular planar disc 12 comprises a plastic sheet or the like (col 1, ln 48-col 2, ln 14; col 2, ln 56-64; col 3, ln 46-55; fig 1-2; clm 6), however Farmer does not disclose a thermoset resin. 
 is any resin material which melts into a soft, pliable form above a certain temperature and solidifies upon cooling) are considered functionally equivalent shield materials. Therefore, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include wherein the shield material comprises thermoset resin (substitute thermoset resin for plastic) in the apparatus of Farmer, because Boucher teaches wherein plastic and thermoset resin are functionally equivalent shield materials for use in construction of a wheel protector/shield (col 3, ln 33-36).

8.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer as applied to claim 12 above, and further in view of Brown (US 6,846,046 B2) hereinafter Brown.
As regards to claim 16, Farmer discloses an automobile wheel protector (ti; abs; fig 1-3; clm 1-11), wherein the singular planar disc 12 comprises a plastic sheet or the like (col 1, ln 48-col 2, ln 14; col 2, ln 56-64; col 3, ln 46-55; fig 1-2; clm 6), however Farmer does not disclose a polyvinyl based material. 
Brown discloses a shield system for use on a vehicle tire (abs; fig 1; clm 1) comprising a spray shield 8 & 20, wherein the spray shield 8 & 20 may be made, for example, from cellulose or other fibers, solids or composites in various forms, including .

9.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer as applied to claim 21 above, and further in view of Boucher (US 10,596,849 B2) hereinafter Boucher.
As regards to claim 23, Farmer discloses an automobile wheel protector (ti; abs; fig 1-3; clm 1-11), wherein the singular planar disc 12 comprises a plastic sheet or the like (col 1, ln 48-col 2, ln 14; col 2, ln 56-64; col 3, ln 46-55; fig 1-2; clm 6), however Farmer does not disclose a thermoset resin. 
Boucher discloses wheel rim protector for use on a vehicle tire (abs; fig 1; clm 1) comprising a spray shield 12, wherein the spray shield 12 is made of a material selected from the group comprising plastics, bioplastics, polymers, biopolymers, elastomer, resin material, and composite materials (col 3, ln 33-36; fig 1). Thus, plastic and thermoset resin (i.e. resin is considered a thermoset resin as thermoset resin is any resin material are considered functionally equivalent shield materials. Therefore, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include wherein the shield material comprises thermoset resin (substitute thermoset resin for plastic) in the apparatus of Farmer, because Boucher teaches wherein plastic and thermoset resin are functionally equivalent shield materials for use in construction of a wheel protector/shield (col 3, ln 33-36).

10.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer as applied to claim 21 above, and further in view of Stuck et al. (US 9,937,747 B2) hereinafter Stuck.
As regards to claim 24, Farmer discloses an automobile wheel protector (ti; abs; fig 1-3; clm 1-11), wherein the singular planar disc 12 comprises a plastic sheet or the like (col 1, ln 48-col 2, ln 14; col 2, ln 56-64; col 3, ln 46-55; fig 1-2; clm 6), however Farmer does not disclose a high density polyethylene. 
Stuck discloses wheel protective device for use on a vehicle tire (abs; fig 1; clm 1) comprising a spray shield 16, wherein the spray shield 16 comprises a high density polyethylene (col 9, ln 17-52; fig 1-24; clm 1). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include wherein the shield material comprises high density polyethylene  in the apparatus of Farmer, because Boucher teaches the use of high density polyethylene as a thicker and stronger construction material for making the shield (col 9, ln 17-52).

Response to Arguments
11.	Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Farmer stresses the thin and flexible nature of its product which is primarily in a circular configuration, which is unlike the Applicant's claimed invention. Farmer's wheel protector to work would need to be a significantly thin material so that the indicated folding would occur. In addition, as can be observed, Farmer's wheel protector has several folds which eventually will lead to significant wear and tear of the Farmer's wheel protector. The Applicant's claimed invention, as explained in Applicant's application and in the conducted interview is a singular rigid planar body that is designed in such a manner that allows it to be very durable (e.g., no drooping or sagging and can be run over by a 7000 lbs. vehicle without breaking or being rendered unusable). Again, when the Applicant's claimed invention is runover it can be picked up immediately to be used; thinner materials generally (and especially with folds) have potential to rip and tear.
(b) The undersigned would also like to emphasize that Farmer nowhere mentions a semicircular configuration, as claimed, and such comparison may be considered impermissible hindsight. Again, the Applicant's device is a rigid semicircular singular planar body and has orifices for fingers. For arguendo, if Farmer's device is folded into a semicircle and attempted to be used like Applicant's there would be multiple issues. For example, a first issue would be that the holes in Farmer cannot be used for fingers because the folded half would block the finger holes. In another example, a second issue would be that Farmer's device would be even more limp and more difficult to use because, when folded, it has at least an unsecured half or more, which, in essence, would have Farmer's device become significantly less affected (e.g., unusable) as intended. In another example, Farmer's holes practically will not work well in a semi-circular design in its current composition. In view of Farmer's wheel protector naturally bending architecture, during use, Farmer's wheel protector would not keep its shape well because all or substantially all 5 fingers would need to be in the holes in a circular structure as shown in Farmer. Famer reference finger holes move and as fingers move it will be loos, not rigid. Actually, Farmer requires tabs (see tab 21 and tab 23) to keep Farmer's circular shape.
Further the Applicant's semicircular design works with the ergonomics of the body while reducing the weight of the claimed subject matter. For example, as can be envisioned, with conventional wheel protectors of a circular design, in practice it is difficult to apply wheel shine on a wheel while in one spot. There will be some natural movement to flip sides so that additional wheel shine may be placed on an opposite side (e.g., usually near the elbow), therefore a person will move the hand and body and usually not utilize the entire conventional circular wheel protector. Because of the Applicant's claimed semicircular subject matter, there is reduced weight and size while providing some positional ergonomic benefit. (See Applicant's video).
(c) Thus, for at least the aforementioned reasons, a prima facie case of anticipation (or obviousness) has not been established for amended claim 12. ndependent claim 21 is believed to be allowable for at least similar reasons herein as claim 12. In as much as claims depend from one of independent claims 12 and 21, they too are believed to be allowable for at least the same reasons provided herein.

12.	In response to applicant’s arguments, please consider the following comments.
(a) As already discussed above in detail in regards to claim 12,  Farmer discloses 
a singular planar disc 12 that is stiff and used for a rim shield, wherein the singular planar disc 12 is a semicircular apparatus when folded/unfolded along marks 20 to form a semicircle and wherein the semicircular apparatus comprises a series of finger holes 22 to accommodate insertion of a user's fingers (col 1, ln 48-col 2, ln 14; col 2, ln 56-col 3, ln 45; fig 1-2; clm 1-3). 
That is, Examiner respectfully contends Farmer discloses is a singular stiff (col 2, ln 56-64) planar body that is designed in such a manner that allows it to be very durable with no drooping or sagging and could be run over by a 7000 lbs. vehicle without breaking or being rendered unusable which can be picked up immediately to be used and the claimed limitations are indeed satisfied.
(b) As already discussed above in detail in regards to claim 12,  Farmer discloses 
a singular planar disc 12 that is stiff and used for a rim shield, wherein the singular planar disc 12 is a semicircular apparatus when folded/unfolded along marks 20 to form a semicircle and wherein the semicircular apparatus comprises a series of finger holes 22 to accommodate insertion of a user's fingers (col 1, ln 48-col 2, ln 14; col 2, ln 56-col 3, ln 45; fig 1-2; clm 1-3). 
That is, Examiner respectfully contends the singular planar disc 12 is a semicircular apparatus when folded/unfolded along marks 20 to form a semicircle which 
Examiner respectfully contends if Farmer's device is folded into a semicircle to be used like Applicant's there would no issues as the finger holes would still be accessible, it would be even stiffer due to being thicker when folded to a semicircle versus a whole circle, easier to use since its smaller, more ergonomically efficient and function satisfactory for its intended purpose and the claimed limitations are indeed satisfied.
(c) In view of the foregoing, Examiner respectfully contends the limitations of claim 12 & 21 are indeed satisfied. Claims 13-20 & 22-28 are rejected at least based on their dependency from claims 12 & 21, as well as for their own rejections on the merits, respectively. 

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717